Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered September 11, 1990, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree, and sentencing him to a prison term of 5 years to life, unanimously affirmed.
There is no merit to defendant’s argument that his plea was coerced, the court having accepted the plea only after it informed defendant of his various options and gave him ample opportunity to confer with counsel. Nor is there merit to defendant’s argument that the sentence was harsh, given that he was charged with ten separate offenses and six separate sales of cocaine or heroin and that the 5-year minimum imposed is substantially less than the highest statutory minimum permissible under Penal Law § 70.00 (3). Concur — Ellerin, J. P., Asch, Kassal and Smith, JJ.